TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          CORRECTED JUDGMENT RENDERED
                                 AUGUST 28, 2013



                                     NO. 03-10-00710-CV


 The University of Texas - Pan American and The University of Texas System, Appellants

                                                v.

                                    Howard Miller, Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
           AFFIRMED IN PART; REVERSED AND DISMISSED IN PART --
                      OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s judgment

EXCEPT for the portion of the trial court’s denial of the plea to the jurisdiction as to Miller’s

hostile work environment claim: IT IS THEREFORE considered, adjudged and ordered that

the portion of the trial court’s denial of the plea to the jurisdiction as to Miller’s hostile work

environment claim is reversed, and judgment is rendered dismissing that claim for lack of

jurisdiction. We affirm the trial court’s judgment in all other respects. It is FURTHER ordered

that the parties each bear one-half the costs relating to this appeal, both in this Court and the

court below; and that this decision be certified below for observance.